Warner, Chief Justice.
This case came before the court below on an affidavit of illegality filed by the defendant to a tax execution issued by the comptroller general of the state, which had been levied on the defendant’s property. The tax execution was *313issued in pursuance of an act of the general assembly of this state, approved on' the 28th day of February, 1874, entitled “An-act to amend the tax laws of this state, so far as the same relate to railroad companies, and to define the liabilities of such companies to taxation, and to repeal so much of the charters of such companies respectively as may conflict with the provisions of this-act.” The defendant insisted in its affidavit of illegality, that neither by the terms of the original charters granted by the general assembly to the Savannah and Albany Railroad Company in 1847, an,d to the Atlantic and Gulf Railroad Company in 1856, nor by the act of the 18th o£ April, 1863, consolidating the aforesaid two companies, was it liable to be taxed higher than one-half of one per cent, on its annual net income, and that the act of the 28th of February, 1874, in so far as it authorized the levy and collection of a higher tax on the property of defendant than one-half of one per cent, on its annual net income, was in violation of the 10th section of the 1st article of the constitution of the United States, and therefore void. The court overruled the defendant’s affidavit of illegality, and the defendant excepted.
The main questions made by the record in this case were involved and decided by this court in the case of The Central Railroad and Banking Company and The Southwestern Railroad Company vs. The State, 54th Georgia Reports, 401, and are controlled by it.
Let the judgment of the court below be affirmed.
Bleckley, Judge, concurred on special grounds, as stated in the above head-notes, but furnished no written opinion.